             Case 2:19-cv-00793-RSL Document 169 Filed 01/24/20 Page 1 of 10




 1                                                                  HONORABLE ROBERT S. LASNIK
 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9
   CHARLOTTE WINELAND, Individually, and                   Case No. 2:19-cv-00793-RSL
10 SUSAN WINELAND, as Personal
   Representative of the Estate of JOHN DALE               DEFENDANT CRANE CO.’S REPLY
11 WINELAND, Deceased,                                     IN FURTHER SUPPORT OF MOTION
                                 Plaintiffs,               FOR SUMMARY JUDGMENT
12        v.
13                                                         NOTED FOR HEARING:
   AIR & LIQUID SYSTEMS CORPORATION,                       January 24, 2020
14 et al.
                         Defendants.                       ORAL ARGUMENT REQUESTED
15

16                      I.      INTRODUCTION AND RELIEF REQUESTED

17          Plaintiffs’ Opposition to Crane Co.’s Motion for Summary Judgment does not present the

18 Court with anything beyond speculation that Mr. Wineland was exposed to asbestos-containing

19 materials for which Crane Co. is legally responsible. Summary judgment is appropriate for that

20 reason. Plaintiffs’ request that the Court defer consideration of Crane Co.’s Motion pursuant to

21 Fed. R. Civ. P. 56(d) fails to identify the specific facts Plaintiffs expect further discovery to reveal,

22 and is, accordingly, deficient under the rules.

23 ///

24 ///

25 ///

26 ///

     DEFENDANT CRANE CO.’S REPLY IN
                                                                                          K&L GATES, LLP
     FURTHER SUPPORT OF MOTION FOR                                                 925 FOURTH AVENUE, SUITE 2900
     SUMMARY JUDGMENT - 1                                                         SEATTLE, WASHINGTON 98104-1158
                                                                                      TELEPHONE: (206) 370-7955
     (Case No. 2:19-cv-00793-RSL)                                                      FACSIMILE: (206) 370-6169
             Case 2:19-cv-00793-RSL Document 169 Filed 01/24/20 Page 2 of 10




 1                              II.     AUTHORITY AND ARGUMENT

 2          1.    There is no admissible evidence that a Crane Co. product exposed Mr. Wineland
                  to asbestos.
 3

 4          Significantly, there is no testimony in this case from anyone who has personal knowledge

 5 of Mr. Wineland’s work. Accordingly, there is no evidence, from any witness with knowledge,

 6 that Mr. Wineland ever worked with any Crane Co. valve, let alone that he was exposed to any

 7 asbestos-containing material used with such a valve and for which Crane Co. is legally responsible.

 8          Plaintiffs have attempted to construct a case wholly upon the unsupported speculation of

 9 one of their expert witnesses. Specifically, Plaintiffs’ Navy expert, Captain Lowell, speculates in

10 his report that based on his review of some incomplete naval records, Mr. Wineland “would have

11 performed hands-on inspection, maintenance, repair, installation, and removal of valves . . . .” Dkt.

12 146-2 at 20. Captain Lowell further claims that “numerous Crane-supplied valves were installed

13 in Mr. Wineland’s ships’ machinery spaces and that Mr. Wineland worked with and around those

14 many Crane-supplied valves.” Id. at 25. As he does not claim that he ever worked with, served

15 aboard a ship with, or even spoke to Mr. Wineland, Captain Lowell’s statements regarding the

16 work Mr. Wineland would have or could have performed, let alone the particular brands of

17 products he worked with, are pure speculation and are not competent evidence to oppose summary

18 judgment.

19          Plaintiffs’ argument that this sort of testimony was held sufficient to withstand summary

20 judgment in prior Washington state decisions is unavailing.              Recent Western District of

21 Washington decisions and numerous others have held insufficient to withstand summary judgment

22 evidence very similar to what Plaintiffs present here. See Yaw v. Air & Liquid Sys. Corp., 2019

23 WL 3531232, at *2 (W.D. Wash., Sept. 25, 2019) (noting insufficiency of establishing a product’s

24 mere presence in the workplace and granting manufacturer’s motion for summary judgment where

25 plaintiff “fail[ed] to identify a specific time that [plaintiff] was on a particular ship and exposed to

26 a particular product that had produced or was producing asbestos dust”); Klopman-Baerselman v.

     DEFENDANT CRANE CO.’S REPLY IN
                                                                                         K&L GATES, LLP
     FURTHER SUPPORT OF MOTION FOR                                                925 FOURTH AVENUE, SUITE 2900
     SUMMARY JUDGMENT - 2                                                        SEATTLE, WASHINGTON 98104-1158
                                                                                     TELEPHONE: (206) 370-7955
     (Case No. 2:19-cv-00793-RSL)                                                     FACSIMILE: (206) 370-6169
            Case 2:19-cv-00793-RSL Document 169 Filed 01/24/20 Page 3 of 10




 1 Air & Liquid Sys. Corp., 2019 WL 5064765, at *2 (W.D. Wash., Oct. 9, 2019) (granting

 2 manufacturer’s motion for summary judgment where plaintiff did not offer “testimony of

 3 witnesses with personal knowledge of decedent using or otherwise being exposed to an asbestos-

 4 containing product for which [defendant] is responsible”); Deem v. Air & Liquid Sys. Corp., 2019

 5 WL 6251040, at *3 (W.D. Wash., Nov. 22, 2019) (granting manufacturer’s motion for summary

 6 judgment where plaintiffs failed to establish exposure through fact witnesses and “easily

 7 reject[ing] expert report that purported to show exposure”); Nelson v. Air & Liquid Sys. Corp.,

 8 2014 WL 6982476, at *4 (W.D. Wash., Dec. 9, 2014).

 9         Decisions from other courts are in accord. For instance, MacQueen v. Warren Pumps LLC,

10 246 F. Supp. 3d 1004, 1013 (D. Del. 2017), plaintiffs had no witnesses indicating that the decedent

11 worked with or around particular defendants’ products. Plaintiffs sought to overcome this

12 deficiency by presenting a naval expert who testified that based on his review of the decedent’s

13 naval and service records, defendants’ products had been onboard the ships at issue, and the

14 decedent “would have worked with or been in close proximity” to asbestos components contained

15 within such products. Id. at 1014. The court held that an “expert affidavit of this nature, standing

16 alone, is simply not enough to create a genuine fact issue for trial.” Id. at 1016. The court further

17 explained:

18         Plaintiff has not produced any percipient fact witness testimony that would demonstrate
19         that [decedent] ever worked on or was otherwise exposed to any of the Defendants’
           products. She relies solely on [expert] opinion that, based on what [decedent’s] job titles
20         and duties were, he “would have worked with and been in close proximity to” [defendants’]
           products on the two relevant vessels. But as the key, hypothetical-sounding words (“would
21         have”) in [the expert’s] opinion testimony suggest, there is not sufficiently solid evidence
           here as to what products [decedent] actually was exposed to. [The expert’s] testimony that
22
           [decedent] “would have been exposed” to a certain product is not all that different from
23         testimony that [decedent] “could have” or “might have” been so exposed. All such
           testimony is unduly speculative and cannot, on its own, raise a genuine issue of material
24         fact.

25

26

     DEFENDANT CRANE CO.’S REPLY IN
                                                                                       K&L GATES, LLP
     FURTHER SUPPORT OF MOTION FOR                                              925 FOURTH AVENUE, SUITE 2900
     SUMMARY JUDGMENT - 3                                                      SEATTLE, WASHINGTON 98104-1158
                                                                                   TELEPHONE: (206) 370-7955
     (Case No. 2:19-cv-00793-RSL)                                                   FACSIMILE: (206) 370-6169
            Case 2:19-cv-00793-RSL Document 169 Filed 01/24/20 Page 4 of 10




 1         Id. at 1018. See also Olivar v. Buffalo Pumps, Inc., 2011 WL 13254695, at *5 (E.D. Pa.,

 2 Mar. 29, 2011) (granting equipment manufacturer’s motion for summary judgment where plaintiff

 3 “us[ed] an expert witness to establish the factual (product identification and exposure) basis of her

 4 case.”); Davis v. Air & Liquid Sys. Corp. et. al., 2017 WL 6886678, at *3 (D. Ariz., Nov. 9, 2017)

 5 (granting Crane Co.’s motion for summary judgment where, although naval expert indicated Crane

 6 Co. valves were present aboard a ship where plaintiff worked, (1) the expert did not indicate where

 7 the valves were located on the ship, and (2) his speculative testimony that plaintiff “likely” repaired

 8 valves was insufficient).

 9         The result here should likewise be summary judgment in Crane Co.’s favor regardless of

10 whether the Court applies Washington or maritime law in this action. Both bodies of law use a

11 substantial factor test for causation. Lockwood v. AC&S, Inc., 109 Wn.2d 235, 245-248, 744 P.2d

12 605 (1987); McIndoe v. Huntington Ingalls Inc., 817 F.3d 1170, 1174-1176 (9th Cir. 2016). Here,

13 Plaintiffs have submitted no evidence that could raise a genuine dispute of material fact on that

14 element.

15         2.    There is no evidence supporting imposing any legal duty on Crane Co. for other
                 manufacturers’ products.
16

17         After arguing the element of causation solely with reference to Washington law, Plaintiffs

18 pivot to a discussion of the recent decision of the United States Supreme Court in the DeVries

19 matter, a maritime law decision, when addressing the element of legal duty. In this sense, Plaintiffs

20 try to “have it both ways.” They presumably believe that their case is stronger on the element of

21 causation if analyzed under Washington precedents, but stronger on the element of duty if analyzed

22 under maritime precedents. To the contrary, Plaintiffs’ claims fail on both elements regardless of

23 the applicable law.

24         If Washington law applies to the question of legal duty, then summary judgment for Crane

25 Co. is plainly appropriate. In Braaten v. Saberhagen Holdings, Inc., 165 Wn.2d 373, 396-97, 198

26 P.3d 493 (2008), the Court upheld the entry of summary judgment for Crane Co. upon finding that

     DEFENDANT CRANE CO.’S REPLY IN
                                                                                        K&L GATES, LLP
     FURTHER SUPPORT OF MOTION FOR                                               925 FOURTH AVENUE, SUITE 2900
     SUMMARY JUDGMENT - 4                                                       SEATTLE, WASHINGTON 98104-1158
                                                                                    TELEPHONE: (206) 370-7955
     (Case No. 2:19-cv-00793-RSL)                                                    FACSIMILE: (206) 370-6169
             Case 2:19-cv-00793-RSL Document 169 Filed 01/24/20 Page 5 of 10




 1 there was no evidence that Crane Co. manufactured or supplied any of the asbestos-containing

 2 materials that plaintiff encountered. The record is the same here.

 3           If maritime law applies to the question of legal duty, the result is the same. The Supreme

 4 Court in DeVries recognized, in a narrow exception to the general rule of no liability, that one

 5 manufacturer is legally responsible for another manufacturer’s product only when the defendant

 6 manufacturer’s product “required” the use of the allegedly injurious product. But, as a factual

 7 matter, and even assuming the DeVries analysis applies to Crane Co.’s valves,1 the Braaten Court

 8 has already rejected any notion that Crane Co.’s valves required asbestos-containing materials to

 9 function. See Braaten, 165 Wn.2d at 394-95 (noting that Crane Co. catalogs offered non-asbestos-

10 containing gaskets and packing for use with its valves, as well as the Navy’s approval of more than

11 60 different types of packing); accord O’Neil v. Crane Co., 266 P.3d 987 (2012) (finding no

12 evidence that the valves Crane Co. sold the Navy required asbestos-containing gaskets, packing,

13 or insulation to operate).

14          The evidence is no different here. Plaintiffs argue in their opposition that the evidence

15 shows that there were “few” substitutes for asbestos-containing gaskets and packing. See ECF

16 Document 145, page 7. But “few” does not mean “none.” If there were, as Plaintiffs concede,

17 alternative, non-asbestos-containing gaskets and packing available for use with Crane Co.’s valves

18 (which was an explicit finding of the Braaten Court), then Plaintiffs cannot establish required use,

19 and their claim fails under maritime law just as it does under Washington law.

20          3.    Crane Co.’s Motion is ripe for decision.
21
            Although Plaintiffs ask the Court to delay consideration of Crane Co.’s motion until the
22
     close of all discovery, they do not satisfy the standard for such treatment. In order to satisfy Fed.
23
     1
24   Crane Co. was a defendant in the DeVries matter, and the trial court granted summary judgment
   to Crane Co. on the grounds that Crane Co. had no legal duty for materials which others added to
25 Crane Co.’s valves but which Crane Co. did not manufacture or sell. See Order of November 18,
   2013, attached as Exhibit A to the Declaration of G. William Shaw, filed herewith. Plaintiff did
26 not appeal that ruling.

     DEFENDANT CRANE CO.’S REPLY IN
                                                                                        K&L GATES, LLP
     FURTHER SUPPORT OF MOTION FOR                                               925 FOURTH AVENUE, SUITE 2900
     SUMMARY JUDGMENT - 5                                                       SEATTLE, WASHINGTON 98104-1158
                                                                                    TELEPHONE: (206) 370-7955
     (Case No. 2:19-cv-00793-RSL)                                                    FACSIMILE: (206) 370-6169
            Case 2:19-cv-00793-RSL Document 169 Filed 01/24/20 Page 6 of 10




 1 R. Civ. P. 56(d), a party must identify the specific facts that further discovery would reveal and

 2 explain why those facts would preclude summary judgment. Tatum v. City & County of San

 3 Francisco, 441 F.3d 1090, 1100 (9th Cir. 2006). Broad references to a need for additional

 4 discovery, or general statements that some discovery is not yet complete, are insufficient. See,

 5 e.g., Hall v. Hawaii, 791 F.2d 759, 761 (9th Cir. 1986). Here, Plaintiffs have not identified any

 6 reason to believe that any further discovery will alter the facts of record or fill the fundamental

 7 gaps in Plaintiffs’ proof.

 8                                      III.    CONCLUSION

 9         For the foregoing reasons, Crane Co. respectfully requests that the Court grant Crane Co.

10 summary judgment and dismiss Plaintiffs’ claims against Crane Co. with prejudice.

11         DATED this 24th day of January, 2020.

12                                                K&L GATES LLP
13

14

15                                                By: s/ G. William Shaw
                                                     G. William Shaw, WSBA # 8573
16                                                   Ryan J. Groshong, WSBA # 44133
                                                     925 4th Avenue, Suite 2900
17                                                   Seattle, WA 98104
                                                     Email: bill.shaw@klgates.com
18
                                                              ryan.groshong@klgates.com
19                                                            se.asbestos@klgates.com
                                                  Attorneys for Crane Co.
20

21

22

23

24

25

26

     DEFENDANT CRANE CO.’S REPLY IN
                                                                                     K&L GATES, LLP
     FURTHER SUPPORT OF MOTION FOR                                            925 FOURTH AVENUE, SUITE 2900
     SUMMARY JUDGMENT - 6                                                    SEATTLE, WASHINGTON 98104-1158
                                                                                 TELEPHONE: (206) 370-7955
     (Case No. 2:19-cv-00793-RSL)                                                 FACSIMILE: (206) 370-6169
            Case 2:19-cv-00793-RSL Document 169 Filed 01/24/20 Page 7 of 10




 1                                     CERTIFICATE OF SERVICE

 2         I hereby certify that on January 24, 2020, I caused the foregoing to be served via email on
 3 all parties of record as follows:

 4          Brian D. Weinstein                            Mark B. Tuvim
            Alexandra B. Caggiano                         Kevin J. Craig
 5          Weinstein Caggiano PLLC                       Trevor J. Mohr
            601 Union Street, Suite 2420                  Gordon & Rees Scully Mansukhani, LLP
 6
            Seattle, WA 98101                             701 Fifth Avenue, Suite 2100
 7          Email: brian@weinsteincaggiano.com            Seattle, WA 98104
                    alex@weinsteincaggiano.com            Email: mtuvim@grsm.com
 8                  service@weinsteincaggiano.com                  kcraig@grsm.com
                                                                   tmohr@grsm.com
 9          Scott L. Frost                                         seaasbestos@grsm.com
            Andrew Seitz (admitted pro hac vice)
                                                          Attorneys for Air & Liquid Systems
10          Frost Law Firm PC
                                                          Corporation; Ingersoll-Rand Company;
            273 West 7th Street
                                                          Milwaukee Valve Company, Inc.; and
11          San Pedro, CA 90731
                                                          Velan Valve Corporation
            Email: scott@frostlawfirm.com
12                 andrew@frostlawfirm.com
                   admin@frostlawfirm.com
13
            Attorneys for Plaintiffs
14          Jeffrey M. Odom                               Ronald C. Gardner
            Angie R. Nolet                                Gardner Trabolsi & Associates PLLC
15          Lane Powell PC                                2200 Sixth Avenue, Suite 600
            1420 5th Avenue, Suite 4200                   Seattle, WA 98121
16          Seattle, WA 98101                             Email: rgardner@gandtlawfirm.com
            Email: odomj@lanepowell.com
17                                                        Attorneys for Auburn Technology, Inc.
                     noleta@lanepowell.com
18          Attorneys for Anchor/Darling Valve
            Company (improperly named as
19          Flowserve US, Inc.)
20          Jeanne F. Loftis                              Christine E. Dinsdale
            Lorianne Hanson                               Rachel A. Rubin
21          Bullivant Houser Bailey PC                    Soha & Lang, P.S.
            888 SW Fifth Avenue, Suite 300                1325 Fourth Avenue, Suite 2000
22          Portland, OR 97204                            Seattle, WA 98101-2570
            Email: jeanne.loftis@bullivant.com            Email: dinsdale@sohalang.com
23                  lorianne.hanson@bullivant.com                  rubin@sohalang.com
                    asbestos-pdx@bullivant.com                     asbestos@sohalang.com
24
            Attorneys for Aurora Pump Company; and        Attorneys for BW/IP, Inc.; Alfa Laval, Inc.;
25          Taco, Inc.                                    and Flowserve Corporation f/k/a the
                                                          Duriron Company (improperly named as
26                                                        Flowserve US, Inc.)


     DEFENDANT CRANE CO.’S REPLY IN
                                                                                      K&L GATES, LLP
     FURTHER SUPPORT OF MOTION FOR                                             925 FOURTH AVENUE, SUITE 2900
     SUMMARY JUDGMENT - 7                                                     SEATTLE, WASHINGTON 98104-1158
                                                                                  TELEPHONE: (206) 370-7955
     (Case No. 2:19-cv-00793-RSL)                                                  FACSIMILE: (206) 370-6169
            Case 2:19-cv-00793-RSL Document 169 Filed 01/24/20 Page 8 of 10




 1          Ryan W. Vollans                                 Christopher S. Marks
            Nicole R. MacKenzie                             Erin P. Fraser
 2          Megan E. Uhle                                   Tanenbaum Keale, LLP
            Williams Kastner                                One Convention Place
 3          601 Union Street, Suite 4100                    701 Pike Street, Suite 1575
            Seattle, WA 98101                               Seattle, WA 98101
 4          Email: rvollans@williamskastner.com             Email: cmarks@tktrial.com
                     nmackenzie@williamskastner.com                  efraser@tktrial.com
 5                                                                   seattle.asbestos@tktrial.com
                     muhle@williamskastner.com
 6                   wkgasbestos@williamskastner.com        Attorneys for CBS Corporation; Electrolux
                                                            Home Products, Inc.; and General Electric
            Attorneys for Carrier Corporation
 7                                                          Company

 8          Timothy K. Thorson                              Claude Bosworth
            Carney Badley Spellman PS                       Shaun M. Morgan
 9          701 Fifth Avenue, Suite 3600                    Rizzo Mattingly Bosworth PC
            Seattle, WA 98104                               1300 SW Sixth Avenue, Suite 330
10          Email: thorson@carneylaw.com                    Portland, OR 97201-3530
                     asbestos@carneylaw.com                 Email: cbosworth@rizzopc.vom
11          Attorneys for Cleaver-Brooks, Inc.                      smorgan@rizzopc.com
                                                                   asbestos@rizzopc.com
12                                                          Attorneys for Curtiss-Wright Flow Control
                                                            Corp.; and Gardner Denver, Inc.
13
            Randy J. Aliment                                Michael E. Ricketts
14          Rachel Tallon Reynolds                          James E. Horme
            Taryn M. Basauri                                Gordon Thomas Honeywell
15          Lewis Brisbois Bisgaard & Smith LLP             600 University Street, Suite 2915
            1111 Third Avenue, Suite 2700                   Seattle, WA 98101
16
            Seattle, WA 98101                               Email: mricketts@gth-law.com
17          Email: randy.aliment@lewisbrisbois.com                   jhorne@gth-law.com
                     rachel.reynolds@lewisbrisbois.com               service@gth-law.com
18                   taryn.basauri@lewisbrisbois.com
                                                            Attorneys for IMO Industries, Inc.
                     Seattle-Asbestos@lewisbrisbois.com
19          Attorneys for Flowserve US, Inc., solely as
            successor-in-interest to Edward Valves, Inc.;
20          Invensys Systems, Inc.; and Robertshaw
            Controls Co.
21

22

23

24

25

26

     DEFENDANT CRANE CO.’S REPLY IN
                                                                                        K&L GATES, LLP
     FURTHER SUPPORT OF MOTION FOR                                               925 FOURTH AVENUE, SUITE 2900
     SUMMARY JUDGMENT - 8                                                       SEATTLE, WASHINGTON 98104-1158
                                                                                    TELEPHONE: (206) 370-7955
     (Case No. 2:19-cv-00793-RSL)                                                    FACSIMILE: (206) 370-6169
            Case 2:19-cv-00793-RSL Document 169 Filed 01/24/20 Page 9 of 10




 1          Dana C. Kopij                              Christopher S. Marks
            Tyler J. Hermsen                           Malika Johnson
 2          Williams Kastner                           Erin P. Fraser
            601 Union Street, Suite 4100               Alice C. Serko
 3          Seattle, WA 98101                          Tanenbaum Keale, LLP
            Email: dkopij@williamskastner.com          One Convention Place
 4                   thermsen@williamskastner.com      701 Pike Street, Suite 1575
                     WKGasbestos@williamskastner.com   Seattle, WA 98101
 5                                                     Email: cmarks@tktrial.com
            Attorneys for The Nash Engineering Company          mjohnson@tktrial.com
 6                                                              efraser@tktrial.com
                                                                aserko@tktrial.com
 7                                                              seattle.asbestos@tktrial.com

 8                                                        George D. Yaronh (admitted pro hac vice)
                                                          D. David Steel (admitted pro hac vice)
 9                                                        Yaron & Associates
                                                          1300 Clay Street, Suite 800
10                                                        Oakland, CA 94612
                                                          Email: gyaron@yaronlaw.com
11                                                               dsteele@yaronlaw.com
12                                                        Attorneys for Puget Sound Commerce
                                                          Center, Inc.
13
            J. Scott Wood                                 J. Scott Wood
14          Diane C. Babbitt                              Kyle Jones
            Foley & Mansfield                             Foley & Mansfield
15          999 Third Avenue, Suite 3760                  999 Third Avenue, Suite 3760
            Seattle, WA 98104                             Seattle, WA 98104
16          Email: swood@foleymansfield.com               Email: swood@foleymansfield.com
                     dbabbitt@foleymansfield.com                   kjones@foleymansfield.com
17                   asbestos-sea@foleymansfield.com               asbestos-sea@foleymansfield.com
18          Attorneys for Syd Carpenter Marine            Attorneys for Tate Andale, Inc.
            Contractor, Inc.
19
            James D. Hicks
20          Brian B. Smith
            Foley & Mansfield
21          999 Third Avenue, Suite 3760
            Seattle, WA 98104
22          Email: jhicks@foleymansfield.com
                     bsmith@foleymansfield.com
23                   asbestos-sea@foleymansfield.com
            Attorneys for The WM Powell Company
24

25

26

     DEFENDANT CRANE CO.’S REPLY IN
                                                                                     K&L GATES, LLP
     FURTHER SUPPORT OF MOTION FOR                                            925 FOURTH AVENUE, SUITE 2900
     SUMMARY JUDGMENT - 9                                                    SEATTLE, WASHINGTON 98104-1158
                                                                                 TELEPHONE: (206) 370-7955
     (Case No. 2:19-cv-00793-RSL)                                                 FACSIMILE: (206) 370-6169
           Case 2:19-cv-00793-RSL Document 169 Filed 01/24/20 Page 10 of 10




 1         I declare under penalty of perjury under the laws of the State of Washington that the

 2 foregoing is true and correct

 3         SIGNED at Seattle, Washington this 24th day of January, 2020.

 4
                                                s/ Mary J. Klemz
 5                                              Mary J. Klemz, Sr. Practice Assistant
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     DEFENDANT CRANE CO.’S REPLY IN
                                                                                     K&L GATES, LLP
     FURTHER SUPPORT OF MOTION FOR                                            925 FOURTH AVENUE, SUITE 2900
     SUMMARY JUDGMENT - 10                                                   SEATTLE, WASHINGTON 98104-1158
                                                                                 TELEPHONE: (206) 370-7955
     (Case No. 2:19-cv-00793-RSL)                                                 FACSIMILE: (206) 370-6169
